Citation Nr: 9902868	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  96-17 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington



THE ISSUE

Entitlement to recognition of the appellant as the surviving 
spouse of the veteran for purposes of Department of Veterans 
Affairs (VA) death benefits.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1944 to June 
1946, and from September 1947 to November 1964.

This matter is before the Board of Veterans Appeals (Board) 
on appeal from a February 1996 determination of the VA 
Regional Office (RO) in Seattle, Washington, which found that 
the appellant was not entitled to recognition as the 
veterans surviving spouse.

This matter was previously before the Board in August 1997, 
at which time it was remanded for additional development.  It 
has now been returned to the Board for further appellate 
consideration.



FINDINGS OF FACT

1.  The evidence tends to show that the appellant did not 
know that common law marriages were not recognized by the 
State of Washington.

2.  The evidence clearly shows that the appellant and the 
veteran did not hold themselves out to the public as husband 
and wife.

3. The appellant and the veteran deliberately chose not to be 
married, at least in part, in order for both of them to be 
legally recognized as single.



CONCLUSION OF LAW

The appellant is not entitled to recognition as the surviving 
spouse of the veteran for purposes of VA death benefits.  38 
U.S.C.A. § 101(3) and (31) (West 1991); 38 C.F.R. §§ 3.1(j), 
3.50(a) and (c), 3.52, 3.205(c)(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background.  The evidence on file shows that the veteran and 
the appellant were married in October 1952, and divorced in 
October 1975.  The appellant acknowledges that she and the 
veteran never remarried following their divorce.

The veteran died in September 1995.  His death certificate 
lists the immediate cause of death as upper airway 
obstruction due to, or as a consequence of, malignant 
mesothelioma.  Furthermore, the death certificate listed his 
marital status as [d]ivorced.

In January 1996, the appellant submitted a VA Form 21-534, 
Application for Dependency and Indemnity Compensation, Death 
Pension and Accrued Benefits by a Surviving Spouse or Child.  
On this document she identified herself as the veterans 
surviving spouse, but acknowledged that they had been 
divorced in October 1975.

The RO informed the appellant in February 1996 that they 
could not approve her claim because she was not married to 
the veteran at the time of his death.

The appellant submitted her Notice of Disagreement in March 
1996.  She reported that she and the veteran never dated 
anyone else, and the reason for their divorce was that she 
smoked and he could not tolerate it.  Moreover, she stated 
that they had periodically lived as man and wife under common 
law marriage.  Also, she reported that she took care of the 
veteran after he got sick.  She stated that the veteran had 
set it up so that she would get half of his retirement check, 
and that it went directly into his account.  The appellant 
also stated that she had paid for the veterans cremation on 
his death.  She stated that she and the veteran had talked 
about getting remarried on several occasions, but that they 
chose not to because they received greater Social Security 
benefits with being single.  Nevertheless, she emphasized 
that she was a common law wife.  Additionally, she stated 
that on the veterans death her government check stopped, and 
she was now experiencing financial hardship.

This matter came before the Board in August 1997.  The Board 
noted that the appellant and the veteran resided in the State 
of Washington, a jurisdiction which does not recognize 
common-law marriages.  Accordingly, the alleged common-law 
marriage between the appellant and the veteran was invalid 
due to a legal impediment.  However, the Board found that in 
spite of this legal impediment the appellant may still be 
entitled to recognition as the veterans surviving spouse, 
and that further development was necessary.  Therefore, the 
case was remanded for the RO to make arrangements for a field 
examination to determine the appellants state of mind with 
respect to her ostensible marital relationship with the 
veteran from the time they began periodically cohabiting 
until his death.  The field examiner was to specifically 
request the appellant to submit a sworn statement as to 
whether, at the time she began cohabiting with the veteran, 
she knew that common law marriages were not recognized by the 
State of Washington and whether she considered herself to be 
the legal spouse of the veteran.  Additionally, the appellant 
was to be given the opportunity to submit documentary 
evidence relating to any of the above.

A Field Examination Report was promulgated in December 1997.  
This Report shows that the field investigator interviewed the 
appellant at her home, and that no other individual was 
interviewed at that time.  When asked whether she and the 
veteran lived as man and wife, the appellant replied on and 
off, more frequently than not.  She reported that after the 
divorce they had breakfast together, and that the divorce was 
not hostile.  Also, she indicated that both tried dating for 
a short time after the divorce, but nothing came of it.  
Moreover, she reported that neither of them lived with 
another individual at any time.  The appellant reported that 
they did have separate residences.  She explained that the 
veteran had bought his trailer to a mobile home park in 
Puyallup, Washington, to be near her.  They would generally 
be together at her home for 1 to 2 weeks, then he would go to 
his home for a couple days.  She reported that he would leave 
when he did not feel well, which she attributed to her heavy 
smoking habit.  With respect to this contention, the field 
investigator noted that the veteran had asbestos in his lungs 
as shown in the autopsy report after his death.  The 
appellant was asked if she was aware, or had any knowledge, 
of a legal impediment to the marriage.  She responded that 
she did not believe so.  Furthermore, she stated that she did 
not know that the State of Washington does not recognize 
common law marriages.  She stated that she still considered 
herself to be married in effect.  When she addressed the 
issue of actual remarriage to the veteran, he reportedly 
replied that it was just a piece of paper.  However, she 
acknowledged that she had no documentary evidence to support 
her beliefs.  She reported that she moved to her current 
mobile home court in September 1985, and that she was the 
only person listed for residency even though they cohabited 
effectively.

As part of the above Field Examination Report, the appellant 
submitted a statement in December 1997, wherein she asserted 
that she did not know that the State of Washington did not 
recognize a common law marriage.  She also asserted that she 
considered herself the legal spouse of the veteran until his 
death.

A second Field Examination Report was promulgated in February 
1998.  The field investigator noted that he spoke with the 
appellant over the phone and then subsequently visited her at 
her home.  The only other person spoken to was RM, the son of 
the veteran and the appellant.  This interview was conducted 
by phone in the evening.  It was noted that RM lives with the 
appellant.

The appellant reported that she paid for her mobile home.  
Nevertheless, she reported that the veteran helped pay bills 
and food, but that there were no checks in that he usually 
paid in cash.  It was noted that the veteran did make an 
allotment to the appellant as a division of property from 
his retirement pay.  This finding was supported by an 
attached copy of Former Spouses Earnings Statement for 1995.  
The appellant reported that they had no joint contracts or 
jointly owned property, or joint bank accounts, or life 
insurance polices.  She reported that she paid for the 
funeral, and a receipt was attached to the Report.  The 
appellant reported that income tax was filed as single.  She 
also indicated that they did not make public their ongoing 
relationship.  There were no joint activities, such as 
church, clubs, social gatherings, that they attended.  
Moreover, there were no people who could state they presented 
themselves as married.  It was noted that the appellant did 
not feel comfortable presenting herself as living together 
outside of marriage, so they kept the relationship quiet.  

The field investigator noted that the conversation with RM 
basically restated the information in the prior report.  RM 
reported that the veteran would stay with the appellant for 3 
to 5 days, then leave for several days.  He reported that the 
veteran was on oxygen, and that the appellants smoking habit 
bothered him.

In a March 1998 Administrative Decision and an April 1998 
Supplemental Statement of the Case, the RO found that the 
appellant had not presented any evidence to support a claim 
for a common law marriage.  In making this determination, the 
RO summarized the findings of the two Field Examination 
Reports and cited the provisions of VA Adjudication Procedure 
Manual, M21-1, Part III, Chapter 6, Paragraph 6.08(b), and 
Part IV, Chapter 12, Paragraph 12.04

The appellant subsequently submitted statements contesting 
the ROs decision in April 1998.  She expressed her 
displeasure over the fact that she was forced to reveal 
something she did not want known.  Specifically, she reported 
that she had a friend whom she has known for 26, 27 years, 
and that this friend did not know that she and the veteran 
had been divorced.  She stated that she and the veteran had 
lost friends when they divorced, and she did not want to lose 
anymore friends.  Further, she reported that she and the 
veteran had talked many times about getting remarried, but 
she told him they could make more money on Social Security if 
they stayed divorced.  The appellant also stated that the 
veteran supported her through his military retirement, and 
that she gave a copy of this to the field investigator.  
Additionally, she reported that the reason for their separate 
addresses was due to the fact that the veteran worked out of 
town, and it was easier for him than having to drive back and 
forth everyday.  After he retired in the early 1980s, he 
reportedly kept his mobile home where it was since he could 
not move into the appellants mobile home park, and the 
people at his park were reasonable.  Moreover, she stated 
that the veteran would go there to rest because of the two 
grandchildren who were then living in her home.  The 
appellant also stated that the veteran would buy groceries 
for her.  She stated that she had a separate bank account 
from when she was working, and that they kept the bank 
accounts separate because the veteran liked to spend money 
while she did not.  Nevertheless, she stated that the two of 
them usually pooled their money for trips, food, electricity, 
etc.  The appellant contended that it was not her fault she 
did not know about the status of common law marriages, and 
that there was never anything written about them in the 
papers.  She stated that she believed common law marriages 
were recognized nationwide.

RM, the son of the veteran and the appellant, submitted 
statements in support of the appellants claim which were 
dated in July and August 1998.  He stated that he was 
surprised when he learned that common law marriages were not 
recognized by the State of Washington.  Further, he stated 
that the appellant and the veteran had never remarried 
because they believed common law marriages were still 
practiced.  Also, he reported that while they had divorced, 
the two of them had continued to live together.  RM reported 
that the veteran would occasionally go to his second home to 
get relief from the smoke at the appellants home.  He also 
reported that the veteran and the appellant seldom went out 
because of their high morals due to public opinion.  
According to RM, only close friends and family knew about the 
situation.

Legal Criteria.  A surviving spouse is defined, in part, 
as a person of the opposite sex who was the spouse of a 
veteran at the time of the veterans death, and who lived 
with the veteran continuously from the date of marriage to 
the date of the veterans death (except where there was a 
separation which was due to the misconduct of, or procured 
by, the veteran without the fault of the spouse) and who has 
not remarried.  38 U.S.C.A. § 101(3) (West 1991); see also 38 
C.F.R. § 3.50 (1998).

Marriage means a marriage valid under the law of the place 
where parties resided at the time of marriage, or the law of 
the place where the parties resided when the rights to 
benefits accrued.  38 C.F.R. § 3.1(j).

Where an attempted marriage of a claimant to the veteran was 
invalid by reason of a legal impediment, the marriage will 
nevertheless be deemed valid if: 

(a) The marriage occurred 1 year or more before the 
veteran died or existed for any period of time if a 
child was born of the purported marriage or was born to 
them before such marriage; and 

(b) The claimant entered into the marriage without 
knowledge of the impediment; and 

(c) The claimant cohabited with the veteran continuously 
from the date of marriage to the date of his or her 
death; and 

(d) No claim has been filed by a legal surviving spouse 
who has been found entitled to gratuitous death benefits 
other than accrued monthly benefits covering a period 
prior to the veteran's death.

38 C.F.R. § 3.52; see also 38 U.S.C.A. § 103(a).

In jurisdictions where marriages other than by ceremony are 
recognized, marriage is established by the affidavits or 
certified statements of one or both of the parties to the 
marriage, if living, setting forth all of the facts and 
circumstances concerning the alleged marriage, such as the 
agreement between the parties at the beginning of their 
cohabitation, the period of cohabitation, places and dates of 
residences, and whether children were born as the result of 
the relationship.  This evidence should be supplemented by 
affidavits or certified statements from two or more persons 
who know as the result of personal observation the reputed 
relationship which existed between the parties to the alleged 
marriage including the periods of cohabitation, places of 
residences, whether the parties held themselves out as 
married, and whether they were generally accepted as such in 
the communities in which they lived.  Marriage may also be 
established by any other secondary evidence which reasonably 
supports a belief by the Adjudicating activity that a valid 
marriage actually occurred.  38 C.F.R. § 3.205(a).

In the absence of conflicting information, proof of marriage 
which meets the requirements of paragraph (a) of this section 
together with the claimant's certified statement concerning 
the date, place and circumstances of dissolution of any prior 
marriage may be accepted as establishing a valid marriage, 
provided that such facts, if they were to be corroborated by 
record evidence, would warrant acceptance of the marriage as 
valid.  38 C.F.R. § 3.205(b).

Where a surviving spouse has submitted proof of marriage in 
accordance with paragraph (a) of this section and also meets 
the requirements of § 3.52, the claimant's signed statement 
that he or she had no knowledge of an impediment to the 
marriage to the veteran will be accepted, in the absence of 
information to the contrary, as proof of that fact.  
38 C.F.R. § 3.205(c).

The United States Court of Veterans Appeals (Court) has 
previously held that a veterans spouse must supply proof 
of his or her marital status before attaining the status of 
a claimant.  Brillo v. Brown, 7 Vet. App. 102 (1994); 
Sandoval v. Brown, 7 Vet. App. 7, 9 (1994) (citing Aguilar v. 
Derwinski, 2 Vet. App. 21, 23 (1991).

The State of Washington does not recognize common law 
marriages.  VA Adjudication Procedure Manual, M21-1, Part IV, 
12.04(d).  Therefore, in order for the appellant to prevail 
in this case, the Board must find that she and the veteran 
had a deemed valid marriage under the provisions of 
38 U.S.C.A. § 103(a) and 38 C.F.R. §§ 3.52, 3.205(c), as 
interpreted by VAOPGCPREC 58-91 (O.G.C. Prec. 58-91).  In 
that opinion, the General Counsel held:

[Section] 103(a) of Title 38, United 
States Code, provides in part that, where 
it is established that a claimant for 
gratuitous veteran's death benefits 
entered into a marriage with a veteran 
without knowledge of the existence of a 
legal impediment to that marriage, and 
thereafter cohabited with the veteran for 
one year or more immediately preceding 
the veteran's death, such marriage will 
be deemed to be valid.  The requirement 
of a marriage ceremony by a jurisdiction 
which does not recognize common law 
marriage constitutes a "legal impediment" 
to such a marriage for purposes of that 
section.

In other words, if the legal impediment to an attempted 
marriage is the lack of a marriage ceremony necessary in a 
state or commonwealth that does not recognize common law 
marriages, VA may deem such a marriage valid for VA purposes 
where the facts demonstrate that the appellant was without 
knowledge of the legal impediment at the time that the 
invalid marriage was contracted.  See Dedicatoria v. Brown, 8 
Vet. App. 441, 444 (1995) (The Court interprets 38 C.F.R. § 
3.52 "to require that determination of appellant's knowledge 
with respect to the legal impediment must be viewed in terms 
of what the appellant's state of mind was at the time that 
the invalid marriage was contracted."); see also Sandoval, 
supra.

VA Adjudication Procedure Manual, M21-1, Part III, § 6.08(b), 
provides the following guidance with respect to common law 
marriages:

The legal requirements for establishing a 
common law marriage vary from state to 
state.  Typically, however, ALL of the 
following elements must be present before 
a common law marriage can be established.

	(1) An Agreement between the Parties 
to be Married.  Often the agreement is 
explicit but it can be inferred from the 
conduct of the parties.  The statement of 
one of the parties that there was no 
agreement to be married is not 
necessarily conclusive, especially when 
the statement is self-serving and there 
is evidence the parties held themselves 
out as married.

	(2) Cohabitation.  This means that 
the parties actually lived together for 
some period of time.

	(3) Holding Out to the Public as 
Married.  This is probably the most 
important element from the point of view 
of development.  A holding out can be 
established by statements of persons in 
the community who knew the parties as 
husband and wife and from documents which 
show that the parties presented them-
selves as married.  The parties do not 
have to have used the same last name 
although it is certainly easier to 
establish holding out if they did.  
Possible sources of evidence of holding 
out include lease agreements, joint bank 
accounts, utility bills, tax returns, 
insurance forms, employment records and 
any other document requiring the 
individual to indicate marital status.

Analysis.  As a preliminary matter, the Board has determined 
that the RO fully complied with the directives of the August 
1997 remand.  A field investigation was conducted in accord 
with the Boards remand, and the appellant submitted 
documents to support her beliefs.  Accordingly, a new remand 
is not required.  See Stegall v. West, 11 Vet. App. 268 
(1998).

In the instant case, the evidence tends to show that the 
appellant did not know that common law marriages were not 
recognized by the State of Washington.  The appellant has 
submitted several statements attesting to that fact, and 
reported as such on the Field Investigation Reports.  The 
statements from RM also support this contention.  
Furthermore, there is nothing in the evidence on file that 
refutes the validity of these statements.

Although the appellant was unaware that the State of 
Washington does not recognize common law marriages, the Board 
finds that her claim must still be denied as her relationship 
with the veteran did not meet the requirements for a common 
law marriage.  While the provisions of VA Adjudication 
Procedure Manual, M21-1, are not binding on the Board, the 
Board is of the opinion that the guidance provided by this 
Manual at Part III, § 6.08(b) is helpful in the adjudication 
of the instant case, particularly since the State of 
Washington does not recognize common law marriages and has 
therefore not provided any statutory or regulatory criteria 
for a valid common-law marriage.

Both the appellant and RM have stated that the veteran 
periodically cohabited with the appellant following their 
divorce even though they maintained separate residences.  
According to the appellant and RM, the veteran would cohabit 
with the appellant for a period of time, then he would go to 
his own residence for a few days to either get relief from 
the smoke or the grandchildren.  Nothing in the record 
refutes the validity of these statements.  Therefore, 
resolving reasonable doubt in favor of the claimant, the 
Board finds that the veteran and the appellant met the 
requirement of cohabitation, an element which must be present 
to establish a common law marriage.

In spite of the above determination, the evidence clearly 
shows that the appellant and the veteran did not hold 
themselves out to the public as husband and wife.  The 
appellant reported that she and the veteran had no joint 
contracts or jointly owned property, or joint bank accounts, 
or life insurance polices.  Granted, the appellant has 
provided several explanations as to why they kept these such 
items separate, and asserted that the veteran did contribute 
toward her support.  Notwithstanding these assertions, the 
appellant acknowledged that they did not make public their 
ongoing relationship.  She also acknowledged that there were 
no joint activities, such as church, clubs, social 
gatherings, that they attended.  Moreover, she reported on 
the February 1998 Field Investigation Report that there were 
no people who could state they presented themselves as 
married.  The record shows that the appellant did not feel 
comfortable presenting herself as living together outside 
of marriage, so she and the veteran kept their relationship 
quiet.  These statements were confirmed by RM.  It is also 
noted that the veterans death certificate listed his marital 
status as divorced.  The Board notes that the appellants 
statements tend to show that not only did she and the veteran 
not make public their ongoing relationship, but that they 
took steps to keep their relationship a secret.

Significantly, the appellant reported that one of the reasons 
why they did not get remarried was due to the fact that they 
received more Social Security benefits by remaining divorced.  
In short, she and the veteran deliberately chose not to be 
married, at least in part, in order for both of them to be 
legally recognized as single.  It is evident that the 
appellant and the veteran did not have a mutual present 
intent or agreement to enter into a marriage.  The evidence 
establishes that the appellant did not believe that she and 
the veteran were married at the time of the veterans death.  
Consequently, the Board cannot find that there was an 
agreement between the veteran and the appellant to be 
married.

In the opinion of the Board, the relationship between the 
appellant and the veteran would not have constituted a valid 
common law marriage but for the legal impediment.  
Accordingly, the Board is of the opinion that the 
preponderance of the evidence is against recognition of the 
appellant as the surviving spouse of the veteran for the 
purposes of VA death benefits.


ORDER

Entitlement to recognition of the appellant as the surviving 
spouse of the veteran for purposes of VA death benefits is 
denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
